Case 3:21-cv-00114-WQH-AHG Document 30 Filed 08/04/21 PageID.402 Page 1 of 1


             Case MDL No. 2972 Document 140 Filed 08/04/21 Page 1 of
             1

                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION


 IN RE: BLACKBAUD, INC., CUSTOMER DATA
 SECURITY BREACH LITIGATION
       Doe v. Rady Childrens Hospital-San Diego,                      )
              S.D. California, C.A. No. 3:21-00114                    )              MDL No. 2972



                 ORDER VACATING CONDITIONAL TRANSFER ORDER


         A conditional transfer order was filed in this action (Doe) on June 3, 2021. Prior to
 expiration of that order’s 7-day stay of transmittal, plaintiff and defendants in Doe filed a notice
 of opposition to the proposed transfer. The parties later filed a motion and brief to vacate the
 conditional transfer order. The Panel has been advised that, pursuant to a Joint Motion to Dismiss,
 Doe was dismissed, without prejudice, by the Honorable William Q. Hayes in an order filed on
 August 2, 2021.

      IT IS THEREFORE ORDERED that the Panel’s conditional transfer order designated as
 “CTO-5” filed on June 3, 2021, is VACATED insofar as it relates to this action.


                                                      FOR THE PANEL:


                                                      ____________________
                                                      John W. Nichols
                                                      Clerk of the Panel
